TO BE PUBLISHED




KENTUCKY BAR ASSOCIATION,
CLE COMMISSION



V.                            IN SUPREME COURT



JOHN RUDD MCGEENEY                                                  RESPONDENT


                             OPINION AND ORDER


      The Kentucky Bar Association (KBA), Continuing Legal Education (CLE)

Commission, moves this Court to order Respondent, John Rudd McGeeney,

KBA Member No . 81710, with a last known bar roster address of 59 Hill Road,

Louisville Kentucky, 40204, to pay $750 .00 in fines for failure to meet the

minimum CLE requirements of SCR 3.661 for the 2007-2008 educational year.

Finding that Respondent has failed to show good cause as to why he should

not be sanctioned by this court, we hereby adopt the Commission's

recommendation . SCR 3 .669(4) .

      Respondent failed to accrue the minimum twelve and one-half (12 .5)

hours of continuing legal education required by the KBA pursuant to SCR

3 .661, for the educational year ending June 30, 2008 . Respondent was

credited one-quarter ( .25) hour of the twelve and one-half (12 .5) hours required
by the CLE Commission during the educational year. SCR 3 .661 . Additionally,

Respondent's application for a hardship time exemption, pursuant to SCR

3 .667(2), was not filed until December 30, 2008, more than three (3) months

after the filing deadline had passed .

      Respondent was notified of his obligation to comply with the KBA's CLE

requirements on numerous occasions . From May 1, 2008, to October 1, 2008,

in addition to numerous telephone calls and email, he was sent five (5) written

notices informing him of the necessity to obtain completion of these hours

under SCR 3 .661 or to request extension of time pursuant to SCR 3 .667 . Until

action was taken against him, however, Respondent failed to reply to these

notices.

      According to the CLE Commission, Respondent belatedly reported 4.75

hours of CLE credit taken on June 30, 2008, which was not honored because

the report was filed late and was not accompanied by the required late filing

fees. After all deadlines to complete the CLE credits and to complete a time

extension application had passed, the CLE Commission filed a report detailing

Respondent's failure to comply . Accordingly, the CLE Commission renewed its

motion to suspend Respondent from the practice of law or otherwise sanction

Respondent.

      This Court's previous Order to Show Cause for non-compliance with the

minimum CLE requirements was answered, but Respondent failed to show

good cause as to why he should not be sanctioned or suspended from the

practice of law pursuant to SCR 3 .669 . Respondent explained in his response
that to faced troubles because of the recent economic crisis, citing an

increased work load, increased traveling, and financial woes. While we are

cognizant of the current financial situation, these troubles did not consume

Respondent's time completely ; he was nonetheless able to complete some CLE

classes . An increased work load for the year in question does not excuse

Respondent from his CLE responsibilities . Because Respondent has failed to

show good cause for his failure to meet the CLE's minimum requirements, we

find cause to fine him in the amount of $750 .00 and reserve the right to

suspend him according to SCR 3 .669(4) should he fail to comply with the

following orders .

      Thus, it is ORDERED that:

       1.    Respondent John Rudd McGeeney, KBA No. 81710 is adjudged

             guilty of failing to complete the necessary CLE requirements for the

             2007-2008 educational year.

      2.     Respondent will pan, the sum of $750.00 to the Kentucky Bar

             Association, along with the appropriate late fees in order to receive

             credit for his 4.75 hours of late reported CLE credits, within twenty

             (20) days of this Order.

             Respondent must complete sufficient CLE credits to cure his

             deficiency for the 2007-2008 educational year within sixty (60)

             days of this Order and the Commission shall apply back such

             credits to cure the existing deficiency.
4.    Pursuant 1OSCR 3 .667(2),Respondent shall oo1apply for a non-

      hardship extension for the educational year ending June 30, 2009 .

All Sitting. All concur.

ENTERED/ February ]9, 2[)[]9 .